NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SILVIA RIOS-SANABIA,                            No.    19-70172

                Petitioner,                     Agency No. A095-707-551

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Silvia Rios-Sanabia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Gomez-Lopez v. Ashcroft, 393 F.3d 882, 885 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not err in concluding that Rios-Sanabia is statutorily ineligible

for cancellation of removal based on her 2006 conviction under California Penal

Code (“CPC”) 470b. See 8 U.S.C. §§ 1227(a)(2)(A)(i) (setting out the

requirements for a crime involving moral turpitude to constitute a deportable

offense); 1229b(b)(1)(C) (listing convictions that limit eligibility for cancellation

of removal). Rios-Sanabia’s contention that her conviction is no longer

disqualifying for cancellation of removal purposes under an amendment to CPC §

18.5 is foreclosed by Velasquez-Rios v. Wilkinson, 988 F.3d 1081, 1089 (9th Cir.

2021) (holding that “California’s amendment to § 18.5 of the [CPC], which

retroactively reduces the maximum misdemeanor sentence to 364 days for

purposes of state law, cannot be applied retroactively for purposes of

§ 1227(a)(2)(A)(i).”). Thus, Rios-Sanabia’s cancellation of removal claim fails.

      To the extent that Rios-Sanabia raises for the first time in her opening brief

an ineffective assistance of counsel claim, we lack jurisdiction to consider it. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency); see also Puga v. Chertoff, 488 F.3d

812, 815-16 (9th Cir. 2007) (indicating that ineffective assistance of counsel claims

must be raised in a motion to reopen before the BIA).


                                           2                                    19-70172
The stay of removal remains in place until issuance of the mandate.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                  3                                   19-70172